                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Kalvin Donaty Hunt,                          )
                                             )
                      Plaintiff,             )
                                             )       Civil Action No. 8:18-cv-2684-TMC
       v.                                    )
                                             )                    ORDER
Dr. Andrew Hedgepath, Bristol-Meyer          )
Squibb and Otsuka Pharmaceuticals,           )
Abilify, G. Werber Bryan Psychiatric         )
Hospital, The Office of Patient Safety,      )
                                             )
                      Defendants.            )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action seeking relief

pursuant to Title 42, United States Code Section 1983. In accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial

handling. Before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that this action be dismissed. (ECF No. 9). Plaintiff was advised of his right to

file objections to the Report. Id. at 8. However, Plaintiff filed no objections to the Report, and

the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).


                                                 1
         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 9), which is incorporated

herein by reference. Accordingly, this case is DISMISSED without prejudice and without

issuance and service of process.1

         IT IS SO ORDERED.


                                                               s/Timothy M. Cain
                                                               United States District Judge

Anderson, South Carolina
November 16, 2018


                                     NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




1
 In light of the findings of the magistrate judge, the court finds that amendment to the Complaint would be futile
and would not cure the deficiencies.

                                                          2
